DETAILED ACTION
 	Claims 1-20 are pending. This is in response to the application filed on November 3, 2020 which is Continuation of 16/268,196 filed on February 05, 2019 as Patent 10,862,882, which is Continuation a of 15/827,916 filed on November 30, 2017 as Patent 10,237,261, which is a Continuation of 15/350,704 filed on November 14, 2016 as Patent 9,866,544, which is a Continuation of 14/201,248 filed on March 07, 2014 as Patent 9,525,972.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,525,972. Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite similar features as follows:
Claim 1						Claim 1 of Patent 9,525,972
    receiving an access request comprising authentication credentials and a first location from a first location-aware device; 

 	receiving a second location from a second location-aware device associated with the authentication credentials; and 


 	upon determining that the first location and second location are within a pre- determined distance, 	authenticating the authentication credentials
    receiving an access request comprising authentication credentials, a first timestamp, and a first location from a first location-aware user device; 

     receiving a second timestamp and a second location from a second location-aware user device associated with the authentication credentials; 

     upon determining that the first location and second location are within a pre-determined distance, authenticating the authentication credentials

.
	Claims 2-8 are rejected as being dependent to claim 1.
 	Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 9,525,972. Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite similar features as presented in claim 1 rejection above.
 	Claims 10-16 are rejected as being dependent to claim 9.
 	Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 9,525,972. Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite similar features as presented in claim 1 rejection above.
 	Claims 18-20 are rejected as being dependent to claim 17.
	This is an anticipated rejection.
 3.    	Claims 1, 9 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8 and 15 respectively of U.S. Patent No. 9,866,544. Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite similar features as presented in claim 1 rejection above.
	Claims 2-8, 10-16 and 18-20 are rejected as being dependent to claims 1, 9 and 17.
	This is an anticipated rejection.
4.    	Claims 1, 9 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8 and 15 respectively of U.S. Patent No. 10,237,261. Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite similar features as presented in claim 1 rejection above.
	Claims 2-8, 10-16 and 18-20 are rejected as being dependent to claims 1, 9 and 17.
	This is an anticipated rejection.
5. 	Claims 1, 9 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7 and 13 respectively of U.S. Patent No. 10,862,882. Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite similar features as presented in claim 1 rejection above.
	Claims 2-8, 10-16 and 18-20 are rejected as being dependent to claims 1, 9 and 17.
	This is an anticipated rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in the claims a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claims recite “…an associated timestamp substantially similar to the first timestamp”. Which would be considered substantially a similar timestamp: Is it a timestamp with a difference by 1 second, 1 minute, 1 hour, etc.?
Claims 7 and 15 are rejected for reciting “the past location”. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the phrase “computer readable medium” is interpreted as signal per se.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3-6, 9, 11-14, 17 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by PG Pub 20140137199 (hereinafter Hefetz)
 	Regarding claim 21, Hefetz discloses a method, comprising: 
 	receiving an access request comprising authentication credentials and a first location from a first location-aware device; receiving a second location from a second location-aware device associated with the authentication credentials; and upon determining that the first location and second location are within a pre- determined distance, authenticating the authentication credentials (Fig. 5 and par.  [0079]-[0083] disclose “…a method for authenticating internet user identity by cross-referencing and comparing at least two independent sources of information. In step 1, an internet user starts authentication. Then, in step 2, the online entity locates the geographic location of the Internet user's cell phone and checks the user's computer signature. In step 3, the online entity looks for the computer signature in a database. If the computer signature is discovered, the method proceeds to step 4. In step 4, the online entity compares the distance between the geographic location of the computer defined by the computer signature and the geographic location of the user's cell phone. If the distance is acceptable, the authentication process continues…”); 
 
 	Regarding claims 3 and 4, Hefetz further discloses wherein authenticating the authentication credentials further comprises: upon determining that the first location is not a trusted location, sending an acknowledgement request to the second location-aware device, upon receiving a confirmation of the acknowledgement request from the second location-aware device, determining whether the first location and second location are within a pre-determined distance from each other; and upon determining that the first location and second location are within a pre- determined distance, authenticating the authentication credentials  (par. [0088]-[0100] and [0193] discloses the method establish a maximum acceptable safe distance between the mobile phone and geographic coordinates provided by the user’s computer, for example, when the distance between the mobile phone and the home address is more than 1,000 Miles. This permits the system to adapt to situations where the Internet user is traveling, making the imprecision of the geographical location of the mobile device less relevant (e.g. not trusted). Hefetz further discloses using a combination of the phone accuracy with at least two radiuses will decrease the incidence of false positives and increase system efficiency where Hefetz teaches “…out of band verification are methods that involve contacting the user, such as sending a 4 digit PIN number SMS to the user's mobile voice device and requesting the user to enter these 4 digits in a web site or application…”). 

 	Regarding claims 5 and 6, Hefetz further discloses in response to receiving a denial of the acknowledgment request from the second location-aware device, denying the access request, in response to receiving a denial of the acknowledgment request from the second location-aware device, disallowing further access requests from the first location-aware device (Hefetz, as presented in the rejection of claims 3 and 4, if additional identification fails such as the request to obtain MAC address SSID ... etc. resulting in no response then it will fail to identify the locations of the mobile device and POS (i.e. user’s home computer). Hence, access request will be denied from either user’s devices). 

	Claims 9, 11-14 are rejected in views of claims 1 and 3-6 rejections respectively.

	Claims 17 and 19-20 are rejected in views of claims 1 and 3-4 rejections respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hefetz in view of Roese et al. PG Pub 20030217137 - Verified device locations in a data network (hereinafter Roese)
Regarding claim 2, Hefetz discloses the first location is a known location since it can be an ATM machine, a bank computer, a point of sale location in a retail store (par. [0055]-[0056]). However. Hefetz does not expressly disclose in response to determining that a number of successful authentications within a pre-determined distance of the first location is above a pre-determined threshold, designating the first location as a trusted location. Roese discloses trust level can be achieved at a location if “a level of trust parameter to determine whether the location information is reliable and can be trusted by the system”, “…devices [at trusted locations] can be associated with a level of trust not less than a predefined threshold [whereby] [t]he predefined threshold can vary based on a type of request by the client device” (par. [0009]-[0015]) and “trusted user device (e.g., a user device with no/low probability of providing false location information or always under control of a network administrator)” (par. [0058]). Thus, Roese suggests if a device always provides successful authentication most of the time then its location information is trusted. Therefore, it would have been obvious before the effective filing date of the claimed invention to modify Hefetz with the teaching of Roese such that the method further comprises the feature of in response to determining that a number of successful authentications within a pre-determined distance of the first location is above a pre-determined threshold, designating the first location as a trusted location. One would have done so to ensure at least one location is trusted when determining whether the distance between two user device's locations is valid.

 

	Claims 10 and 18 are rejected in views of claim 2 rejection.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hefetz in view of PG Pub 20130046692 (hereinafter Grigg) 
 	Regarding claim 7, Hefetz further discloses receiving a first timestamp associated with a forwarding time of the first location from the first location-aware device; receiving a second timestamp associated with a forwarding time of the second location from the second location-aware device; receiving a third timestamp associated with a forwarding time of a third location from the first-location-aware device or the second location-aware device; determining the velocity of the first location-aware device or the second location- aware device using the first timestamp, second timestamp, and third timestamp  (Hefetz, par. [0045] discloses a speed is calculated based on the timestamp of the first location (i.e. POS or bank terminal) and a timestamp from a cached location of the user mobile device to calculate whether authentication of the transaction is allowed. Note that speed calculation only requires two timestamp values. Hefetz discloses using the cache timestamp instead of the current timestamp of the device which suggests a possible scenario whereby the timestamp is not able to be obtained or the timestamp obtained is not trusted. As disclosed in par. [0066] “a Location-Based Fraud Protection ("LBFP") System involves a financial institution which partners with one or more mobile phone or wireless providers that provide mobile geographical location(s)”. Hefetz further discloses an embodiment whereby the LBFP is able to locate the user mobile phone with a timestamp prior to a transaction time. “If the timestamp is close to the purchase time and the LBFP system is unable to get a newer location fix, then, in that case, the LBFP system may use the cached location information” (par. [0072] and [0077])). This suggests there are more than two timestamps obtained but only two most trusted values are used to calculate speed. Also, see Fig. 4 for the LBFP system in Hefetz using various factors when polling for the location of the user mobile device to determine the request for transaction is legitimate or fraudulent. 
 	Hefetz does not expressly disclosing using past locations from past transactions. Grid discloses this feature (Grigg, Fig. 3 and par. [0050]-[0051] discloses “If the mobile device is not located with the predetermined distance from the transaction, more processing is necessary before the transaction can be approved. At element 250, information about previous approved purchases is received, and process 200 proceeds to element 260, where it is determined whether the location of the transaction is a location where a previously approved transaction has occurred ... [then] the transaction is approved”. Note that Grigg also discloses “a time of day and/or time period associated with a transaction may be taken into account. For example, if a user typically purchases lunch at or around a particular time of day, a purchase made at a restaurant at or around that same time may be likely to be a legitimate transaction, and thus approved” which suggest if a past transaction is used to determine the legitimacy of the transaction then the time associated with the location also taken into account). Therefore, it would have been obvious before the effective filing date of the claimed invention to modify Hefetz with Grigg  to further teach determining the relative positions of the first location-aware device and the second location-aware device using the velocity of the first location-aware device or the second location-aware device; and upon determining that the first location and the past location are within a pre-determined distance, authenticating the authentication credentials by using a known technique of having the mobile device storing its past transaction histories for further authentication verification if the current location information is not trusted. One would have done so to yield predictable result for the same field of endeavor.
	
	Claim 15 is rejected in view of claim 7 rejection.
	
 	 Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hefetz in view of PG Pub 20050005150 (hereinafter Ballard)
 	Regarding claim 8, Hefetz further discloses wherein receiving authentication credentials and a first location further comprises: receiving a first timestamp associated with a forwarding time of the first location from the first location-aware device (see rejection in claims 1 and 7 for the same recited feature); 
 	Hefetz discloses the user mobile device with built-in GPS receiver or the location database residing in other device can store past location information of the mobile device (par. [0037] & [0060]). Note that the system also stores known locations of trusted devices such as Point of Sale, ATM machine ... etc. However, Hefetz does not expressly discloses providing the first timestamp to the second location-aware device, wherein the second location-aware device maintains a log of past device locations and associated timestamps; and receiving the second location from the second location-aware device, wherein the second location corresponds to a past location from the log of past device locations, and wherein the past device location is associated with an associated timestamp substantially similar to the first timestamp.  Ballard discloses a method for location specific authentication of data processing devices using powerline networking (background) whereby a timestamp from one data processing device being authenticated is sent to another device will be used in “ ... comparison of the data value [received timestamp] to a local history based on the time stamp is then performed ... A determination is made as to whether there is a matching entry in the local history for the indicated time stamp ... If there is a match, the processing of the data packet is permitted” (Fig. 10 and par. [0094]-[0095]). Therefore, it would have been obvious to one of ordinary skill in the art to modify the inventions of Hefetz with the teaching of Ballard such that the method further teaches providing the first timestamp to the second location-aware device, wherein the second location-aware device maintains a log of past device locations and associated timestamps; and receiving the second location from the second location-aware device, wherein the second location corresponds to a past location from the log of past device locations, and wherein the past device location is associated with an associated timestamp substantially similar to the first timestamp. One would have done so to prevent theft of equipment if “matching security data is found in the history for the same time represented by the timestamp” (Ballard, par. [0011]).

	Claim 16 is rejected in view of claim 8 rejection.

Inquiry communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M TRAN whose telephone number is (571)270-1994. The examiner can normally be reached Mon-Fri: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469)295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRI M TRAN/Primary Examiner, Art Unit 2432